This is an original action in this court to review an award of the State Industrial Commission made on the 3rd day of March, 1930, in favor of the respondent Robert H. Cunningham, claimant below, copies of which award were sent to all parties affected thereby on the 3rd day of March, 1930. The petition to review was filed in this court on the 3rd day of April, 1930, 31 days after copies of the award were sent to the interested parties.
Under the provisions of section 7297, C. O. S. 1921, as amended by section 1, chapter 30, Session Laws 1929, an award or decision of the State Industrial Commission becomes final and conclusive upon all questions within its jurisdiction between the parties unless within 30 days after copies of such award or decision have been sent by the Commission to the parties affected, an action is commenced in the Supreme Court to review such award or decision, and where action is not commenced in this court to review the award or decision within 30 days after copies of such award or decision have been sent to the parties affected, this court is without jurisdiction to review the award or decision made. Knowles v. Whitehead,121 Okla. 55, 247 P. 653; Bluff v. State Industrial Commission,122 Okla. 199, 253 P. 493; Devers v. Phillips Petroleum Co.,124 Okla. 244, 255 P. 581; Kincannon v. American Oil 
Refining Co., 126 Okla. 84, 258 P. 741; Ford v. Sanders,127 Okla. 233, 260 P. 467; Milby-Dow Coal Mining Co. v. State Industrial Commission, 133 Okla. 90, 271 P. 237.
The petition filed in this court to review the award made by the Industrial Commission on the 3rd day of March, 1930, not having been filed in this court within the 30 day period, as provided by law, this court is without jurisdiction to review the same, and the action is dismissed. *Page 173